Citation Nr: 1739159	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-35 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.

2. Entitlement to an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.

3. Entitlement to a higher level of special monthly compensation (SMC) in excess of the level payable at 38 U.S.C.S. § 1114(l). 

4. Entitlement to specially-adapted housing or a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Cecilia R. Weld, Agent


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967 and from November 1968 to February 1973, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

In November 2013, the Veteran's representative stated that the Veteran's service-connected left-sided sensory deficit and hemiparesis of the left lower extremity had worsened-implying claims for increased disability ratings.  As the Board does not have jurisdiction over these informal claims, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.     

The issue of entitlement to specially-adapted housing or a special home adaptation grant is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed March 1982 rating decision denied a claim of entitlement to automobile or other conveyance and adaptive equipment, or for adaptive equipment only.  Evidence received since the unappealed March 1982 rating decision relates to prior unestablished facts.

2. The evidence of record demonstrates that the Veteran has sustained the permanent loss of use of his left foot and left hand due to service-connected hemiparesis of the left lower extremity and a left-sided sensory deficit.

3. The evidence of record demonstrates that the Veteran has suffered the loss of use of one hand with the loss of use of one arm so near the shoulder as to be analogous to anatomical loss due to his service-connected left-sided sensory deficit.

4. The Veteran has been in receipt of a separate 100 percent disability rating for chronic brain syndrome since January 28, 1982.

5. The Veteran is in need of regular aid and attendance.


CONCLUSIONS OF LAW

1. The March 1982 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017). 

2. The criteria for assistance in acquiring an automobile and adaptive equipment or for adaptive equipment only, have been met. 38 U.S.C.S. §§ 3901, 3902, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2017).

3. The criteria for special monthly compensation at the higher level payable at 38 U.S.C.S. § 1114(r)(1) have been met.  38 U.S.C.S. §§ 1114(n), 5103A (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.159, 3.350(f)(1)(xi), 3.350(f)(4), 3.350(h)(1) (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim for Entitlement to an Automobile or Other Conveyance and Adaptive Equipment, or for Adaptive Equipment Only

In a March 1982 rating decision, the RO denied the Veteran's claim of entitlement to an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.  The RO notified the Veteran of the rating decision via a letter later that month.  The Veteran neither appealed nor submitted additional evidence within one year of that decision.  Therefore, the March 1982 decision became final.  See 38 U.S.C.S. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim has been previously denied and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the March 1982 rating decision included the Veteran's claim form and a December 1974 VA examination report.  The claim was denied because the evidence did not show: (1) a loss of or a permanent loss of use of a foot or hand; or (2) permanent impairment of vision such as central visual acuity of 20/200 or less bilaterally with corrective glasses, nor a contraction of the peripheral field of vision to 20 degrees or less in the better eye.

Evidence received since the March 1982 rating decision consists of post-service VA and private treatment records, VA examination reports, lay statements, and argumentation submitted on the Veteran's behalf by his representative.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also "material," as it addresses the reason for the prior denial.  Specifically, several April 2013 VA examination reports documented the functionality of the Veteran's upper and lower extremities.  Additionally, in a March 2012 treatment record, Dr. DeSilva, a private practitioner, commented upon paralysis in the Veteran's left-sided upper and lower extremities.

 As this new evidence relates to unestablished facts that are necessary to substantiate the Veteran's claim, the Board finds that new and material evidence has been received.  Accordingly, the Board will reopen the claim.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Entitlement to an Automobile or Other Conveyance and Adaptive Equipment,
 or for Adaptive Equipment Only

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.S. § 3902 (a)-(b).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)-(3).  In order to be eligible for entitlement to adaptive equipment only, a veteran must be in receipt of compensation for disability resulting in ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(4).

The term "permanent loss of use of one or both feet" is not defined in 38 C.F.R. § 3.808, but it is defined in 38 C.F.R. § 3.350, applicable to SMC ratings. 38 C.F.R. § 3.350(a)(2) defines "loss of use of a hand or foot" as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2)(i).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2)(i)(a), (b).

The Veteran currently is service connected for the following disabilities: (1) chronic brain syndrome associated with post-operative arteriovenous malformation, rated as 100 percent disabling; (2) grand mal epilepsy due to arteriovenous malformation, rated as 80 percent disabling; (3) homonymous hemianopsia, rated as 30 percent disabling; (4) left-sided sensory deficit due to arteriovenous malformation, rated as 20 percent disabling; and (5) hemiparesis of the left lower extremity due to arteriovenous malformation, rated as 10 percent disabling.  The Veteran's combined disability rating has been 100 percent since December 12, 1973.

As indicated in a September 2016 statement, the Veteran's representative contends that the Veteran's claim should be granted due to permanent loss of motor function in the left upper and lower extremities, including his left hand and foot.  After thoroughly reviewing the Veteran's claims file, the Board agrees and will grant the Veteran's claim.

Turning to the relevant evidence of record, during the course of his claim, the Veteran was provided several VA examinations in April 2013.  During a VA thoracolumbar spine examination, the Veteran displayed no muscle movement during testing of left hip flexion, left knee extension, left ankle plantar flexion, left ankle dorsiflexion, and left great toe extension.  Reflex testing revealed no reflexes in the Veteran's left knee and ankles.  A sensory examination revealed no reaction to light touch testing for the left thigh, knee, lower leg, ankle, foot, and toes.  Additionally, the Veteran was unable to perform a straight leg raising test for his left leg.  The examiner indicated that the Veteran's absent muscle strength, reflexes, and sensation was caused by a combination of service-connected hemiparesis of the left lower extremity and non-service-connected cervical myelopathy.

Next, during an April 2013 VA cervical spine examination, the Veteran displayed no muscle movement during testing of left elbow flexion, left elbow extension, left wrist flexion, left wrist extension, left finger flexion, and left finger abduction.  A reflex examination revealed absent deep tendon reflexes in the left biceps and brachioradialis and hypoactive reflexes in the left triceps.  Additionally, sensation to light touch was absent for the left shoulder area, the left inner and outer forearm, and the left hand and fingers.  

Lastly, during an April 2013 peripheral nerves examination, the Veteran's muscle strength, reflexes, and sensation were tested.  The Veteran's entire left side displayed no muscle movement, reflexes, or sensation.  Additionally, the examiner noted an inability to grip with the left hand or pinch with the left-sided fingers. The examiner then recorded the complete paralysis of the following nerves on the Veteran's left side: radial, median, ulnar, musculocutaneous, circumflex, long thoracic, upper radicular group, middle radicular group, lower radicular group, sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, interior saphenous, obturator, external cutaneous of the thigh, and ilio-inguinal. 

From the disability picture created by the April 2013 VA examination reports, the Board finds that the Veteran has suffered loss of use of his left upper and lower extremities, including his hand and foot, due to his service-connected left-sided sensory deficit and hemiparesis.  When focusing upon the other evidence of record, the Board finds this loss of use of the left upper and lower extremities to be "permanent" within the parameters of 38 C.F.R. § 3.808.

Specifically, in an October 2012 treatment record, Dr. DeSilva commented that that the Veteran's left side was plegic and that the Veteran had loss of proprioception in both upper and lower extremities.  Although the Veteran sought consultation as to a spinal cord compression affecting his right side, Dr. DeSilva noted the Veteran's pre-existing profound neurologic deficits.  Later, in a March 2013 treatment record, Dr. DeSilva opined that the Veteran would be wheelchair bound for life and would remain paralyzed on the left side.

Similarly, in a January 2013 VA treatment record, a physical examination revealed a decreased or flaccid muscle tone in the upper and lower body, absent left-sided reflexes, and no response to pinprick and light-touch sensation testing.  The clinician assessed the Veteran with quadriplegia and commented that the etiology was complex and could be attributable to the Veteran's non-service-connected cervical spinal cord compression and pre-existing left-sided hemiplegia.  

In regard to the January 2013 VA treatment record and April 2013 VA thoracolumbar spine examiner attributing any loss of use to both service-connected and non-service-connected disabilities, in Mittleider v. West, the Court of Appeals for Veterans Claims (Court) held that when it is not possible to separate the effects of a service-connected disorder to a non-service-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  11 Vet. App. 181, 182 (1998).  Applying this principle, the Board will attribute all of the symptoms noted in the April 2013 VA thoracolumbar examination report as well as the January 2013 VA treatment record to the Veteran's service-connected left-sided sensory deficit and hemiparesis of the left lower extremity.

Accordingly, in sum, the evidence of record demonstrates that the Veteran has permanently lost the use of his left upper and lower extremity, including his hand and foot.  Referring to the definition "loss of use" within 38 C.F.R. § 3.350(a)(2), the Veteran's left-sided sensory deficit and hemiparesis has removed any remaining effective functioning of the left hand and foot as the Veteran: has no strength, reflexes, or sensation in both extremities; cannot use his left foot to ambulate; and cannot use his left hand to grip or left-sided fingers to pinch.  Accordingly, the Veteran's claim for an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, is granted.

Entitlement to a Higher Level of SMC in Excess of 
the Level Payable at 38 U.S.C.S. § 1114(l)

As indicated on the most recent rating decision codesheet from July 2015, the Veteran is currently in receipt of SMC at the rate pursuant to 38 U.S.C.S. § 1114(l) and 38 C.F.R. § 3.350(b) on account of being so helpless as to be in need of regular aid and attendance due his service-connected chronic brain syndrome and grand mal epilepsy.  As indicated in his November 2013 Notice of Disagreement (NOD), the Veteran contends that he is entitled to a higher rate pursuant to the loss of use of his left arm and left foot.  

SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C.S. § 1114; 38 C.F.R. §§ 3.350 and 3.352.  The rate of SMC varies according to the nature of a veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.S. § 1114(k).  Higher levels of SMC are provided at 38 U.S.C.S. § 1114(l), (m), (n), and (o).

SMC provided by 38 U.S.C.S. § 1114(l) is payable for: anatomical loss or loss of use of both feet, one hand and one foot; blindness in both eyes with visual acuity of 5/200 or less; or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).

SMC provided by 38 U.S.C.S. § 1114(m) is payable for: anatomical loss or loss of use of both hands; anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place; anatomical loss or loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place with anatomical loss or loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place; blindness in both eyes having only light perception; or blindness in both eyes leaving a veteran so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(c).

SMC provided by 38 U.S.C.S. § 1114(n) is payable for: anatomical loss or loss of use of both arms at a level or with complications, preventing natural elbow action with prosthesis in place; anatomical loss of both legs so near the hip as to prevent the use of a prosthetic appliance; anatomical loss of one arm so near the shoulder as to prevent the use of a prosthetic appliance with anatomical loss of one leg so near the hip as to prevent the use of a prosthetic appliance; or anatomical loss of both eyes or blindness without light perception in both eyes.  38 C.F.R. § 3.350(d).

SMC provided by 38 U.S.C.S. § 1114(o) is payable for: anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; conditions entitling to 2 or more of the rates provided in 38 U.S.C.S. § 1114(1) through (n), with no condition being considered twice; bilateral deafness rated at 60 percent or more disabling (and the hearing impairment in either one or both ears is service connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less; or service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (and the hearing impairment in either one or both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less.  38 C.F.R. § 3.350(e).

SMC is also available at intermediate or higher rates pursuant to 38 U.S.C.S. § 1114(p).  In this case, the Veteran has requested a higher rate pursuant to 38 C.F.R. § 3.350(f)(1)(iii)-38 U.S.C.S. § 1114(p)'s implementing regulations.  Under 38 C.F.R. § 3.350(f)(1)(iii), a veteran is entitled to a rate of SMC between 38 U.S.C.S. § 1114(l) and (m) if he or she suffers from anatomical loss or loss of use of one foot with anatomical loss or loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place.

Although the Veteran and his representative have repeatedly requested SMC at the intermediate rate between 38 U.S.C.S. § 1114(l) and (m), the Board finds that-when considering its "well-established" duty to maximize a claimant's benefits-the evidence of record shows that the Veteran satisfies the criteria of 38 C.F.R. § 3.350(h)(1), thus entitling the Veteran to SMC at the rate payable under 38 U.S.C.S. § 1114(r)(1).  See Buie, 24 Vet. App. at 250; AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Accordingly, the Board will grant the Veteran's claim in part.

Pursuant to 38 C.F.R. § 3.350(f)(1)(xi), a claimant may be paid SMC at the 38 U.S.C.S. § 1114(n) rate if the evidence demonstrates "[a]natomical loss or loss of use of one hand with anatomical loss of one arm so near the shoulder as to prevent use of a prosthetic appliance[.]"

As discussed in the above decision regarding the Veteran's automobile conveyance and adaptive equipment claim, the Board has already determined that the Veteran's service-connected left-sided sensory deficit manifests in loss of use of the left upper extremity, including the left hand.  Now, in regard to the pending SMC claim, the Board also finds that the functional loss of the Veteran's left upper extremity  encompasses the shoulder area with it being so severe as to be equivalent to anatomical loss-i.e. amputation.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 243 (1994) ("At separation, the veteran was awarded a special monthly compensation for the anatomical loss of one hand (hand was amputated due to combat injury in Germany).").  

Specifically, during the April 2013 VA peripheral nerves examination, the examiner recorded complete paralysis for all of the nerves of the left upper extremity-including those affecting the shoulder area.  

Similarly, in June 2013, upon being examined at a VA spinal cord injury clinic, the clinician noted a flaccid left upper extremity.  This finding was also noted in separate January and November 2013 VA treatment records.  

Likewise, in an August 2015 VA treatment record, the clinician noted incomplete quadriplegia and the Veteran discussed a lack of any sensation or strength on the left side of his body.

Although the Veteran's left upper extremity was neither amputated nor replaced by a prosthetic device, the evidence demonstrates that it has no effective function.  The Veteran's circumstances therefore are analogous to anatomical loss.  Accordingly, the Board finds that the Veteran is entitled to SMC payable at least at the 38 U.S.C.S. § 1114(n) rate due to his left-sided sensory deficit.  38 C.F.R. § 3.350(f)(1)(xi).

With this determination in mind, the Board notes again that the Veteran has been in receipt of a 100 percent disability rating for chronic brain syndrome pursuant to Diagnostic Code 8099-9306 since January 28, 1982.  38 C.F.R. § 3.350(f)(4) states that if a claimant has an "additional single permanent disability independently ratable at 100 percent[,]" said disability "will afford entitlement to the next higher statutory rate under 38 U.S.C. [§] 1114 or...to the next higher intermediate rate, but in no event higher than the rate for [38 U.S.C. § 1114](o)."  In applying 38 C.F.R. § 3.350(f)(4), the additional disability rated at 100 percent must be "separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C. [§] 1114(l) through (n)[.]"  

The Board finds the criteria of 38 C.F.R. § 3.350(f)(4) to apply in this case, thus entitling the Veteran to SMC payable at the 38 U.S.C.S. § 1114(o) rate.  Specifically, separate and distinct from his left-sided sensory deficit entitling him SMC at the 38 U.S.C.S. § 1114(n) rate, the Veteran has a 100 percent disability rating for chronic brain syndrome.

With the Veteran entitled to SMC at the 38 U.S.C.S. § 1114(o) rate under 38 C.F.R. § 3.350(f)(4), the Board next looks to 38 C.F.R. § 3.350(h)(1).  38 C.F.R. § 3.350(h)(1) provides that a claimant (1) who receives a maximum rate under 38 U.S.C.S. § 1114(o) or (p), and (2) is in need of regular aid and attendance or a higher level of care, "is entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense."  Such a claimant receives payment of SMC at the 38 U.S.C.S. § 1114(r)(1) rate.  Determinations of need for regular aid and attendance or a higher level of care must be done in accordance with the criteria of 38 C.F.R. § 3.352.  Additionally, VA may make a positive determination as to need for aid and attendance or a higher level of care regardless if "the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate" under 38 U.S.C.S. § 1114(o) or (p).

Applying this criteria to the instant case, the Board finds that the Veteran is entitled to SMC at the 38 U.S.C.S. § 1114(r)(1) rate pursuant to 38 C.F.R. § 3.350(h)(1).  First, as a result of the Board's determination above, the Veteran is entitled to SMC at the 38 U.S.C.S. § 1114(o) rate.  Next, the Board finds that VA has already determined the Veteran to be in need of regular aid and attendance due to chronic brain syndrome and epilepsy since January 1982.  Further, as provided in a July 2016 statement, the Veteran's spouse indicated that: she bathes and dresses the Veteran; she transports him and helps him in his wheelchair; she operates the Veteran's wheelchair lift; she prepares his meals and cuts up his food; she stays with him in the house at all times; and she helps the Veteran drink fluids.  Such criteria fulfill the need for regular aid and attendance as provided in 38 C.F.R. § 3.352(a).  

Accordingly, the Board will grant the Veteran's claim to the extent that he is entitled to a level of SMC payable at the 38 U.S.C.S. § 1114(r)(1) rate.  However, the Board will also deny the Veteran's claim to the extent that he is entitled to SMC payable at the 38 U.S.C.S. § 1114(r)(2) rate.  Specifically, in order to receive SMC at the 38 U.S.C.S. § 1114(r)(2) rate, a claimant must (1) be in receipt of SMC at the intermediate rate between 38 U.S.C.S. § 1114(n) and (o), and (2) also be entitled to SMC under 38 U.S.C.S. § 1114(k).  See 38 C.F.R. § 3.350(h)(2).

38 C.F.R. § 3.350(a) sets forth the criteria entitling a claimant to SMC under 38 U.S.C.S. § 1114(k).  In this case, the only applicable provision is 38 C.F.R. § 3.350(a)(4) for loss of use or blindness of one eye having only light perception as the Veteran is already in receipt of SMC at 38 U.S.C.S. § 1114(r)(1) rate due to service connected chronic brain syndrome, grand mal epilepsy, left-sided sensory deficit, and hemiparesis of the left lower extremity.  See Breniser v. Shinseki, 25 Vet. App. 64 (2011).  

Currently, the Veteran is in receipt of a 30 percent rating for homonymous hemianopsia.  38 C.F.R. § 3.350(a)(4) defines loss of use or blindness of one eye having only light perception as an "inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility."  

In this regard, in a June 2016 letter, Dr. Garland of The Eye Center of North Florida commented that the Veteran was legally blind and that glasses or surgery could not correct his vision loss.  But, Dr. Garland also stated that the Veteran was able to count fingers at 4 feet using the right eye and at 3 feet using the left eye.  Because the Veteran does not meet the criteria as provided under 38 C.F.R. § 3.350(a)(4), the Board cannot assign additional SMC under 38 U.S.C.S. § 1114(k).  

As additional SMC under 38 U.S.C.S. § 1114(k) is not warranted, the Board cannot also assign SMC payable at the 38 U.S.C.S. § 1114(r)(2) rate.  Thus, to this extent, the Veteran's claim is denied.  See 38 C.F.R. § 3.350(h)(2).

Lastly, in addressing whether the Veteran is entitled to a separate award of SMC payable at the 38 U.S.C.S. § 1114(s) rate, the Board concludes that he is not, as the historically established entitlement to payment of SMC at the 38 U.S.C.S. § 1114(l) rate contemplated disability associated with epilepsy, such that a separate award of SMC payable at the (s) rate is impermissible, pursuant to the criteria of 38 C.F.R. § 3.350(e)(3), which stipulates that separate awards of SMC are allowable only where such awards are based upon separate and distinct disabilities.


ORDER

New and material evidence having been received, the claim of entitlement to an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, is reopened.

Entitlement to an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, is granted.

Entitlement to a level of SMC payable at the 38 U.S.C.S. § 1114(r)(1) rate is established.


REMAND

The Board has taken jurisdiction over the issue of entitlement to specially-adapted housing or a special home adaptation grant, for the limited purpose of ordering corrective action pursuant to 38 C.F.R. § 19.9(c) (codifying Manlincon v. West, 12 Vet. App. 238 (1999)).  In that regard, in March 2016 correspondence, the RO acknowledged that the Veteran filed a timely NOD to the denial of the claim in a July 2015 rating decision.  Yet, to date, the RO has not issued an SOC.  As a result, remand of the issue of entitlement to specially-adapted housing or a special home adaptation grant for issuance of an SOC is required.  See Manlincon, 12 Vet. App. at 239-41.  The Veteran will then have the opportunity to perfect an appeal as to that issue if he so chooses.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue an SOC addressing the issue of entitlement to specially-adapted housing or a special home adaptation grant.  The Veteran is hereby notified that, following the receipt of the SOC concerning that issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, that issue should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


